UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7548


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMIRIAO TRIONE BONDS, a/k/a Memphis,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cr-00609-HMH-1)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demiriao Trione Bonds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demiriao Trione Bonds appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We review the denial of

a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). The district court appears to have

relied on U.S. Sentencing Guidelines Manual § 1B1.13, p.s., in determining that Bonds

failed to demonstrate extraordinary and compelling reasons for release. However, USSG

“§ 1B1.13 does not apply to defendant-filed motions” for compassionate release. United

States v. McCoy, 981 F.3d 271, 282 (4th Cir. 2020). In any event, even when a district

court errs by applying USSG § 1B1.13, p.s., to a compassionate release motion filed by a

defendant, we may affirm the court’s decision based on its application of the 18 U.S.C.

§ 3553(a) factors. Kibble, 992 F.3d at 331-32; see also United States v. High, 997 F.3d

181, 187 n.* (4th Cir. 2021) (noting that any error in referring to USSG § 1B1.13, p.s., was

immaterial because district court’s ruling rested on its consideration of the § 3553(a)

factors).

       We have reviewed the record and conclude that the district court did not abuse its

discretion and that it sufficiently explained the reasons for the denial. See High, 997 F.3d

at 188-91 (discussing amount of explanation required for denial of compassionate release

motion). Accordingly, we affirm the district court’s order. United States v. Bonds,

No. 6:16-cr-00609-HMH-1 (D.S.C. Oct. 20, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED
                                             2